Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
IDS is considered.
Drawings as filed are accepted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,291,864. 
The instant claim(s)
Patent 864
1. A method implemented on a computing device having at least one storage device storing a set of instructions, and at least one processor in communication with the at least one storage device, the method comprising: determining an axial range of a region of interest (ROI) of a subject in an axial direction;



 determining, for a radiation source, a plurality of axial positions relative to the subject; 
and causing the radiation source to emit, at each of the plurality of axial positions relative to the subject, radiation beams to the ROI to generate an image frame of the ROI, wherein the radiation beams corresponding to the plurality of axial positions jointly cover the axial range of the ROI in the axial direction; 



and determining, based on the image frames of the ROI, a position of the ROI in the axial direction at which therapeutic beams are to be emitted



1. A method implemented on a computing device having at least one storage device storing a set of instructions, and at least one processor in communication with the at least one storage device, the method comprising: determining a motion range of a region of interest (ROI) of a subject in an axial direction, wherein the ROI moves due to a physiological motion of the subject; dividing the physiological motion into a plurality of time bins; in at least one of the plurality of time bins, determining, for a radiation source, a plurality of axial positions relative to the subject; and causing the radiation source to emit, at each of the plurality of axial positions relative to the subject, radiation beams to the ROI to generate an image frame of the ROI, wherein the radiation beams corresponding to the plurality of axial positions jointly cover the motion range of the ROI in the axial direction; 


and determining, for each of the plurality of time bins, a position of the ROI in the axial direction based on the image frames of the ROI generated in the corresponding time bin; and determining, based on the positions of the ROI in the axial directions and among the plurality of time bins, at least one time bin in which therapeutic beams are to be emitted to the ROI.


Although the claims at issue are not identical, they are not patentably distinct from each other because: Despite some instances of differences in language presented (for example, determining an axial range vs. determining motion range), the inventive concepts are similar between the two claims. Furthermore, the claim of the Patent effectively covers all of limitations of the instant claims as mapped above, and further have the step of a time bin in which the beams are to be emitted.  Thus the claim of the Patent is narrower in scope, and thus in this instance the Patent’s claim is said to anticipate the instant claim. Similarly, the instant claim 9 directed to a system performing similar method steps of claim 1, and is matched by corresponding system claim 12 of the Patent in the same manner as shown with the two claims above. 
15. A method implemented on a computing device having at least one storage device storing a set of instructions, and at least one processor in communication with the at least one storage device, the method comprising: 

determining an axial range of a region of interest (ROI) of a subject in an axial direction, wherein the ROI moves due to a physiological motion of the subject; 

dividing the physiological motion into a plurality of time bins; in at least one of the plurality of time bins, determining, for a radiation source, an axial position relative to the subject; 

and causing the radiation source to emit, at the axial position relative to the subject, radiation beams to the ROI to generate an image frame of the ROI; 






and determining, for each of the plurality of time bins, a position of the ROI in the axial direction based on the image frame of the ROI generated in the corresponding time bin; and determining, based on the positions of the ROI in the axial directions and among the plurality of time bins, at least one time bin in which therapeutic beams are to be emitted to the ROI.
1. A method implemented on a computing device having at least one storage device storing a set of instructions, and at least one processor in communication with the at least one storage device, the method comprising: 

determining a motion range of a region of interest (ROI) of a subject in an axial direction, wherein the ROI moves due to a physiological motion of the subject; 

dividing the physiological motion into a plurality of time bins; in at least one of the plurality of time bins, determining, for a radiation source, a plurality of axial positions relative to the subject; 

and causing the radiation source to emit, at each of the plurality of axial positions relative to the subject, radiation beams to the ROI to generate an image frame of the ROI, wherein the radiation beams corresponding to the plurality of axial positions jointly cover the motion range of the ROI in the axial direction; 


and determining, for each of the plurality of time bins, a position of the ROI in the axial direction based on the image frames of the ROI generated in the corresponding time bin; and determining, based on the positions of the ROI in the axial directions and among the plurality of time bins, at least one time bin in which therapeutic beams are to be emitted to the ROI.


Although the claims at issue are not identical, they are not patentably distinct from each other because: Despite some instances of differences in language presented (for example, determining an axial range vs. determining motion range), the inventive concepts are similar between the two claims. Furthermore, the claim of the Patent effectively covers all of limitations of the instant claims as mapped above, and further to define a plurality of axial position relative to the subject to emit radiation beams. Thus the claim of the Patent is narrower in scope, and thus in this instance the Patent’s claim is said to anticipate the instant claim.

As to claim 2: The method of claim 1, wherein the determining an axial range of an ROI of a subject in an axial direction comprises: obtaining an image of the subject based on a scan of the subject; identifying the ROI in the image of the subject; and determining the axial range of the ROI based on the identified ROI. (See claim 2 of the Patent, the recitations are near verbatim)
As to claim 3: The method of claim 1, wherein the radiation source generates X-rays with at least two different energy spectra. (See claim 4 of the Patent, verbatim)
As to claim 4: The method of claim 1, wherein the determining, for a radiation source, a plurality of axial positions relative to the subject comprises: determining an axial coverage of the radiation beams of the radiation source; and determining the plurality of axial positions for the radiation source such that the axial range of the ROI in the axial direction is within a combination of the axial coverages of the radiation source at the plurality of axial positions relative to the subject. (See claim 6 of the Patent, verbatim recitation)
As to claim 5: The method of claim 1, wherein the subject is supported by a table that is movable in the axial direction, wherein the causing the radiation source to emit, at each of the plurality of axial positions relative to the subject, radiation beams to the ROI to generate an image frame of the ROI comprises: causing the table to move to a table location such that the radiation source is at one of the plurality of axial positions relative to the subject; and causing the radiation source to emit the radiation beams to the ROI while the table is at the table location. (See claim 7 of the Patent, verbatim recitation)
As to claim 6: The method of claim 1, wherein the radiation source is installed on a gantry that is movable in the axial direction, wherein the causing the radiation source to emit, at each of the plurality of axial positions relative to the subject, radiation beams to the ROI to generate an image frame of the ROI comprises: causing the gantry to move to a gantry location such that the radiation source is at one of the plurality of axial positions relative to the subject; and causing the radiation source to emit the radiation beams to the ROI while the gantry is at the gantry location. (See claim 8 of the Patent, verbatim recitation)
As to claim 7: The method of claim 1, further comprising: tracking a motion of the ROI, wherein the determining, for a radiation source, a plurality of axial positions relative to the subject comprises: determining the plurality of axial positions relative to the subject based on the tracked motion of the ROI. (See claim 10 of the Patent, verbatim)
As to claim 8: The method of claim 1, wherein the causing the radiation source to emit, at each of the plurality of axial positions relative to the subject, radiation beams to the ROI to generate an image frame of the ROI comprises: causing the radiation source to emit, at each of the plurality of axial positions relative to the subject, radiation beams to the ROI from one or more angles at which the therapeutic beams are to be emitted to the ROI. (See claim 11 of the Patent, verbatim)
As to claim 10: The system of claim 9, wherein the determining an axial range of an ROI of a subject in an axial direction comprises: obtaining an image of the subject based on a scan of the subject; identifying the ROI in the image of the subject; and determining the axial range of the ROI based on the identified ROI. (See claim 13 of the Patent, verbatim recitation)
As to claim 11: The system of claim 9, wherein the radiation source generates X-rays with at least two different energy spectra. (See claim 15 of the Patent, verbatim recitation)
As to claim 12: The system of claim 9, wherein the determining, for a radiation source, a plurality of axial positions relative to the subject comprises: determining an axial coverage of the radiation beams of the radiation source; and determining the plurality of axial positions for the radiation source such that the axial range of the ROI in the axial direction is within a combination of the axial coverages of the radiation source at the plurality of axial positions relative to the subject. (See claim 17 of the Patent, verbatim recitation)
As to claim 13: The system of claim 9, further comprising: tracking a motion of the ROI, wherein the determining, for a radiation source, a plurality of axial positions relative to the subject comprises: determining the plurality of axial positions relative to the subject based on the tracked motion of the ROI. (See claim 19 of the Patent, verbatim recitation)
As to claim 14: The system of claim 9, wherein the causing the radiation source to emit, at each of the plurality of axial positions relative to the subject, radiation beams to the ROI to generate an image frame of the ROI comprises: causing the radiation source to emit, at each of the plurality of axial positions relative to the subject, radiation beams to the ROI from one or more angles at which the therapeutic beams are to be emitted to the ROI. (See claim 20 of the Patent, verbatim recitation)
As to claim 16. The method of claim 15, wherein the determining an axial range of an ROI of a subject in an axial direction comprises: obtaining an image of the subject based on a scan of the subject; identifying the ROI in the image of the subject; and determining the axial range of the ROI based on the identified ROI. (See claim 2 of the Patent, near verbatim recitation)

As to claim 17. The method of claim 15, wherein the radiation source generates X-rays with at least two different energy spectra. (See claim 4 of the Patent, verbatim recitation)

As to claim 18: The method of claim 15, wherein the physiological motion of the subject includes at least one of a respiration motion or a cardiac motion of the subject. (See claim 3 of the Patent, verbatim recitation)

As to claim 19: The method of claim 15, wherein the dividing the physiological motion into a plurality of time bins comprises: obtaining a time-varying motion signal representing the physiological motion via a sensor coupled to the subject; and dividing the time-varying motion signal into a plurality of segments, each of the plurality of the segments corresponding to one of the plurality of time bins. (See claim 5 of the Patent, verbatim recitation)

As to claim 20: The method of claim 15, wherein the determining, based on the positions of the ROI in the axial directions and among the plurality of time bins, at least one time bin, in which therapeutic beams are to be emitted to the ROI comprises: obtaining a planned position of the ROI at which the therapeutic beams are to be emitted; determining, among the positions of the ROI in the axial direction, at least one position of the ROI that matches the planned position of the ROI at which the therapeutic beams are to be emitted; and determining the at least one time bin based on the at least one matched position of the ROI. (See claim 9 of the Patent, verbatim recitation)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ozono et al. (CN106028935) - in the long shot X-ray image acquisition device, external to the joint part of the strip image set as the region of interest, improve the diagnosis of the region of interest, measuring precision, the invention the shooting of photographic range starting position so as to make the combined part is not overlapped with the region of interest, the adjustment method is to be obtained by the photographing area of the image comprising a region of interest of the imaging area of the central position and the central position of the region of interest, or by changing the opening degree of the movable diaphragm device, expanding comprises amplitude photograph area of the region of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUAN M HUA/Primary Examiner, Art Unit 2645